Case 2:20-cv-09127-CBM-E Document 12 Filed 10/09/20 Page 1 of 2 Page ID #:81



  1 DAVID W. GERMAN, State Bar No. 252394
    Email: dgerman@navlaw.net
  2 NEWMAN.AARONSON.VANAMAN LLP
    14001 Ventura Boulevard
  3 Sherman Oaks, CA 91423
    Telephone: (818) 990-7722
  4 Facsimile: (818) 501-1306
  5   Attorney for Plaintiffs

  6
                                UNITED STATES DISTRICT COURT
  7
                              CENTRAL DISTRICT OF CALIFORNIA
  8
       M.C., a minor, by and through his                 ) CASE NO.: 2:20-cv-09127-CBM-E
  9    guardian ad litem S.B.,                           )
                                                         ) Order Granting Application for
 10              Plaintiff,                              ) Guardian Ad Litem.
                                                         )
 11    vs.                                               )
                                                         )
 12    LOS ANGELES UNIFIED SCHOOL                        )
       DISTRICT, a local educational                     )
 13    agency,                                           )
                                                         )
 14              Defendant.                              )
                                                         )
 15                                                      )
                                                         )
 16                                                      )
                                                         )
 17                                                      )
                                                         )
 18                                                      )
                                                         )
 19                                                      )
                                                         )
 20                                                      )
                                                         )
 21                                                      )
                                                         )
 22                                                      )
 23
 24
 25
 26
 27
 28

      ______________________________________________________________________________________________________
                                                            -1-
                             [proposed] Order Granting Ex Parte Application for Guardian ad Litem
Case 2:20-cv-09127-CBM-E Document 12 Filed 10/09/20 Page 2 of 2 Page ID #:82



  1                                                 Order
  2         The Court has considered Plaintiff M.C.’s ex parte application for appointment
  3   of guardian ad litem. Having found good cause, the Court Grants Plaintiff’s
  4   applications and orders as follows:
  5         Therefore, IT IS SO ORDERED that:
  6         1.      Plaintiff’s Application is GRANTED;
  7         2.      S.B. is appointed guardian ad litem of M.C. in this action and shall
  8   prosecute it on his behalf.
  9
 10         IT IS SO ORDERED
 11
 12   Dated: October 9, 2020                                ________________________
 13                                                         HON. PEDRO V. CASTILLO
 14                                                         United States Magistrate Judge
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      ______________________________________________________________________________________________________
                                                            -2-
                             [proposed] Order Granting Ex Parte Application for Guardian ad Litem
